--------------------------------------------------------------------------------

Exhibit 10.21
 
AXT, INC.
 
FISCAL 2011 EXECUTIVE INCENTIVE BONUS PLAN
 
The following are the terms of the 2011 Executive Bonus Plan approved by the
Compensation Committee of the Board of Directors of AXT, Inc. (the “Company”) on
December 13, 2010 (the “Plan”).
 
A.    Purpose
 
1.           The terms of the Plan have been established to attract, motivate,
retain and reward the Company’s executive officers and other officers of the
Company for driving the Company to achieve specific corporate objectives.
 
2.           The Plan provides for the payment of quarterly cash bonuses based
upon Company financial targets and individual performance target objectives.
 
B.    Eligibility
 
1.           Those eligible to participate in the Plan are the officers of the
Company subject to Section 16 of the Securities Exchange Act of 1934, as amended
and any other officers of the Company designated by the Compensation Committee
(each, an “Officer” and collectively, the “Officers”).
 
C.    Determination of Bonus Amounts
 
1.           The Compensation Committee has determined that each individual
Officer will have an “Individual Bonus Percentage” and an “Individual Target
Bonus” as defined below, which will vary depending on such Officer’s position
and responsibilities in the Company.
 
2.           Bonuses payable will be determined based upon achievement of
corporate financial targets (the “Corporate Targets”) and individual targets
established for each Officer (the “Individual Targets”).  Achievement of the
Corporate Targets will represent 80% of the total bonus, and achievement of the
Individual Targets will represent 20% of the total bonus. The Corporate Targets
shall be comprised of four financial targets: (1) total revenue (“Total Revenue
Target”), (2) gross profit (“Gross Profit Target”), (3) operating expense
(“Operating Expense Target”) and (4) net income (“Net Income Target”).  The
actual quarterly Corporate Targets are set forth in the operating plan for the
year ending December 31, 2011, and approved by the Board of Directors (the “2011
Operating Plan”).
 
3.           The Corporate Targets are weighted 10% for each of the Total
Revenue Target, Gross Profit Target and Operating Expense Target, and 50% for
the Net Income Target, for a total of 80% of the total bonus. The Individual
Bonus Earned (as defined below) for each quarter will depend on the “Corporate
Target Achievement Multiplier” which shall equal the sum of: (a) actual total
revenue for such quarter divided by the Total Revenue Target for the quarter
multiplied by 0.1; (b) actual gross profit for such quarter divided by the Gross
Profit Target for the quarter multiplied by 0.1; (c) actual operating expense
for such quarter divided by Operating Expense Target multiplied by 0.1; and (d)
actual net income for such quarter divided by the Net Income Target multiplied
by 0.5 (subject to Section 6 below).
 
 
 

--------------------------------------------------------------------------------

 
 
4.            The determination of the quarterly bonus based on the achievement
of the Total Revenue Target, Gross Profit Target and Operating Expense Target
shall be subject to the following:
 
 
●
The percentage of the bonus resulting from the achievement of the Total Revenue,
Gross Profit Target and Operating Expense Target ranges from 80% to 120%.

 
 
●
No portion of the quarterly bonus with respect to such Corporate Target will be
paid if the achievement of such Corporate Target is less than 90% of the 2011
Operating Plan amount for such Corporate Target.

 
 
●
At 90% achievement of the 2011 Operating Plan for such Corporate Target, 80% of
the Quarterly Individual Target Bonus with respect to such Corporate Target
shall be payable.

 
 
●
At 120% achievement of the 2011 Operating Plan for such Corporate Target, 100%
of the Quarterly Individual Target Bonus with respect to such Corporate Target
shall be payable.

 
 
●
At 150% achievement or greater of the 2011 Operating Plan for such Corporate
Target, 120% of the Quarterly Individual Target Bonus with respect to such
Corporate Target shall be payable.   This will be the maximum amount payable for
each such Corporate Target.

 
 
●
Accordingly, for each 1.5% increase in the performance for each Corporate Target
against the 2011 Operating Plan over the minimum 90% threshold, the bonus will
increase by 1% until a maximum bonus equal to 120% of the Quarterly Individual
Target Bonus relating to such Corporate Target is earned.

 
 
●
The parameters described above are summarized in the following table:

 
 
Total Revenue, Gross Profit, Operating Expense
 
If achieve
 
<90
%     90 %     100 %     120 %     150 %
Bonus
    0 %     80 %     86.67 %     100 %     120 %

 
4.           The determination of the quarterly bonus based on the achievement
of the Net Income Target shall be subject to the following:
 
 
●
The quarterly bonus based on the achievement of the Net Income Target shall be
0% of the Quarterly Individual Target Bonus (with respect to Net Income) when
actual Net Income is less than 70% of the budgeted Net Income for such quarter
under the 2011 Operating Plan.

 
 
 

--------------------------------------------------------------------------------

 
 
 
●
The quarterly bonus based on the achievement of the Net Income Target shall be
100% of the Quarterly Individual Target Bonus (with respect to Net Income) when
actual Net Income is 100% of the budgeted Net Income for such quarter under the
2011 Operating Plan.

 
 
●
For each percentage improvement in the actual Net Income for the quarter over
the minimum 70% threshold, the percentage of the Quarterly Individual Target
Bonus payable will increase by 1% up to a maximum total bonus payable of 120% of
the Quarterly Individual Target Bonus (relating to Net Income) when actual Net
Income is 120% or greater than the budgeted Net Income for such quarter set
forth in the 2011 Operating Plan.

 
 
●
The parameters described above are summarized in the following table:

 
Net Income
 
If achieve
 
<70
%     70 %     100 %     120 %
Bonus
    0 %     70 %     100 %     120 %

 
5.         The determination of the quarterly bonus shall also be subject to the
following:
 
 
●
In the event that actual Net Income is negative for any particular quarter, no
bonus shall be payable for such quarter.

 
 
●
In no event shall the achievement of any individual Corporate Target represent
more than 120% of such Corporate Target for such quarter.  This means that the
achievement of each of the Total Revenue Target, Gross Profit Target and
Operating Expense Target shall not result in the payment of a bonus relating to
such Corporate Target exceeding 12% of the Quarterly Individual Bonus Target in
any quarter.   The Individual Targets shall not represent more than 20% of the
Individual Bonus Earned by any Officer in any quarter.  Therefore, the maximum
total quarterly bonus earned by any Officer in any quarter is 116% of the
Quarterly Individual Target Bonus (the sum of 12% 12% 12% 60% and 20 %).

 
6.         Achievement of the Individual Targets, representing 20% of the Plan,
shall be determined each quarter by the Chief Executive Officer for all Officers
other than the Chief Executive Officer, pursuant to objectives established by
the Chief Executive Officer for each such Officer. Achievement of the Individual
Targets by the Chief Executive Officer shall be determined each quarter by the
Compensation Committee, based upon objectives established by the Compensation
Committee each quarter for the Chief Executive Officer.
 
 
 

--------------------------------------------------------------------------------

 
 
D.    Individual Target Percentages
 
1.         “Individual Bonus Percentage” means the percentage of a respective
Officer’s base salary that is targeted as a bonus payment under the Plan
assuming exactly one hundred percent achievement by the Company of each of the
Corporate Targets and Individual Targets (as defined below). The Individual
Bonus Percentage for each Officer is set as a percentage of base salary and
varies based upon the Officer’s position and responsibilities. The Individual
Bonus Percentage for each Officer under the Plan is as follows:
 
Name
 
Target Bonus
 
Morris S. Young
    75  
Raymond Low
    45  
Davis Zhang
    50  
Robert Ochrym
    45  
Hani Badawi
    28  

 
2.         “Individual Target Bonus” for each fiscal year means the amount equal
to a respective Officer’s base salary multiplied by such Officer’s Individual
Bonus Percentage. The “Quarterly Individual Target Bonus” shall be the
Individual Target Bonus divided by four. The “Individual Bonus Earned” means the
amount equal to Individual Target Bonus multiplied by the Corporate Target
Achievement Multiplier.
 
E.    Plan Changes
 
1.           The Board or the Compensation Committee may modify the financial
performance goals at any time based on changes in business conditions during the
year and may grant bonuses to Officers even if the financial performance goals
are not met. In its discretion, the Compensation Committee may, either at the
time it grants an award under the Plan or at any time thereafter, provide for
the adjustment of the award formula applicable to an award granted to any
participant under the Plan to reflect such participant’s individual performance
in his or her position with the Company or such other factors as the
Compensation Committee may determine. Notwithstanding the attainment of any
performance goal under the Plan, the Compensation Committee shall have the
discretion, on the basis of such criteria as it may establish, to reduce the
amount of or to eliminate any final award that would otherwise be paid, and
retains the absolute discretion to amend, modify or terminate the Plan at any
time.
 
2.           Nothing in this Plan will interfere with or limit in any way the
right of the Company or the right of any individual to terminate the employment
relationship at any time, with or without cause.

 

--------------------------------------------------------------------------------